 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       AARON LAMONT STRIBLING,                         Case No. 1:19-cv-00834-NONE-JDP
12                       Petitioner,                     ORDER ADOPTING FINDINGS AND
                                                         RECOMMENDATIONS TO DISMISS
13            v.                                         PETITION
14       K. CLARK,                                       (Doc. No. 11)
15                       Respondent.
16

17           Petitioner Aaron Lamont Stribling, a state prisoner proceeding without counsel in this

18   action, seeks a writ of habeas corpus under 28 U.S.C. § 2254. (Doc. No. 6.) This matter was

19   referred to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule

20   302.

21           On February 28, 2020, the assigned magistrate judge issued findings and

22   recommendations recommending that the pending petition be dismissed for failure to state a

23   cognizable claim for federal habeas relief.1 (Doc. No. 11.) The findings and recommendations

24   were served on petitioner and contained notice that objections thereto were due within fourteen

25   (14) days. (Id.) The time for filing objections has passed and petitioner has failed to do so.

26
     1
27     The findings and recommendations indicated in the caption that the recommendation was to
     dismiss for lack of jurisdiction, but the reasoning contained therein rested solely on failure to state
28   a claim. (See generally Doc. 11.)
                                                         1
 1          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(B) and Local Rule 304, this

 2   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

 3   court finds the findings and recommendations to be supported by the record and proper analysis.

 4   The magistrate judge correctly concluded that the petition presented only vague and conclusory

 5   allegations, none of which present viable grounds for the granting of federal habeas relief. In this

 6   regard, as the “grounds for relief” in his form petition petitioner refers to an attached, handwritten

 7   exhibit he entitles “Let Freedom Ring,” which, to the extent it is legible, presents no

 8   comprehensible basis for habeas relief. (See Doc. No. 6 at 45.)

 9          Having found that petitioner is not entitled to habeas relief, the court now turns to whether

10   a certificate of appealability should issue. A prisoner seeking a writ of habeas corpus has no

11   absolute entitlement to appeal a district court’s denial of his petition, as an appeal is only allowed

12   under certain circumstances. See 28 U.S.C. § 2253; Miller-El v. Cockrell, 537 U.S. 322, 335-336

13   (2003). In addition, Rule 11 of the Rules Governing Section 2254 Cases requires that a district

14   court issue or deny a certificate of appealability when entering a final order adverse to a

15   petitioner. See also Ninth Circuit Rule 22-1(a); United States v. Asrar, 116 F.3d 1268, 1270 (9th

16   Cir. 1997).

17          If, as here, a court dismisses a petition for a writ of habeas corpus, the court may only

18   issue a certificate of appealability when “the applicant has made a substantial showing of the

19   denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). To make a substantial showing, the

20   petitioner must establish that “reasonable jurists could debate whether (or, for that matter, agree

21   that) the petition should have been resolved in a different manner or that the issues presented

22   were ‘adequate to deserve encouragement to proceed further.’” Slack v. McDaniel, 529 U.S. 473,

23   484 (2000) (quoting Barefoot v. Estelle, 463 U.S. 880, 893 (1983)).

24          In the present case, the court concludes that petitioner has not made the required

25   substantial showing of the denial of a constitutional right to justify the issuance of a certificate of

26   appealability. Reasonable jurists would not find the court’s determination that petitioner is not

27   entitled to federal habeas corpus relief wrong or debatable, and they would not conclude that

28
                                                         2
 1   petitioner is deserving of encouragement to proceed further with this habeas action. The court

 2   therefore declines to issue a certificate of appealability.

 3           Accordingly:

 4           1.      The findings and recommendations issued on February 28, 2020 (Doc. No. 11) are

 5                   adopted in full;

 6           2.      The amended petition for writ of habeas corpus (Doc. No. 6) is dismissed;

 7           3.      The court declines to issue a certificate of appealability; and

 8           4.      The Clerk of Court is directed to assign a district judge to this case for the

 9                   purposes of closure and to close this case.

10   IT IS SO ORDERED.
11
         Dated:     April 2, 2020
12                                                        UNITED STATES DISTRICT JUDGE

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         3
